         Case 1:18-cv-00861-GBD Document 47 Filed 07/02/19 Page 1 of 3



                                                         1345 AVENUE OF THE AMERICAS – 11TH FLOOR
                                                                       NEW YORK, NEW YORK 10105
                                                                          TELEPHONE: (212) 370-1300
                                                                          FACSIMILE: (212) 370-7889
                                                                                    www.egsllp.com




                                          July 2, 2019

VIA ECF & FACSIMILE
Hon. George B. Daniels, U.S.D.J.
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007
(212) 805-6737

       Re:     Nunez, et al. v. R. Gross Dairy Kosher Restaurant, Inc. et al.
               Case No. 18-CV-00861 (GBD)
               Plaintiff Juan Carlos Moreira’s Fraud Upon the Court

Dear Judge Daniels,

        We represent the Defendants in the above-referenced case. We write to request a pre-
motion conference to address Defendants’ motion to dismiss Plaintiff Juan Carlos Moreria’s
claims in the instant lawsuit because of his fraud upon this Court.

         Mr. Moreira has filed two separate lawsuits alleging Fair Labor Standards Act and New
York Labor Law violations, against two different restaurants, Mr. Broadway herein and J&I Thai,
Inc., alleging the same days and same hours worked at the same exact time. Both cases are pending
in the Southern District of New York. See Nunez v. R. Gross Dairy Kosher Restaurant, Inc., Case
No. 18-cv-861 (GBD) and Moreira v. J&I Thai, Inc. (d/b/a Little Basil Thai Restaurant), Case No.
18-cv-3261 (AT). Such egregious misconduct constitutes a fraud upon this Court warranting
dismissal of Mr. Moreira’s claims in this case.

       If a party commits a fraud on the court, the court has the inherent power to do whatever is
reasonably necessary to deter abuse of the judicial process. Shangold v. The Walt Disney Co., 2006
WL 71672, at *4 (S.D.N.Y. January 12, 2006) (citing Chambers v. NASCO, Inc., 501 U.S. 32, 44
(1991)). Fraud upon the court has been defined as “fraud which seriously affects the integrity of
the normal process of adjudication.” Gleason v. Jandrucko, 860 F.2d 556, 559 (2d Cir.1988).

      Here, Mr. Moreira alleges that he worked the same hours during the same period at both
Defendants’ restaurant and J&I Thai’s restaurant:

     March 2015 to December 2015, 5:00 p.m. to 10:00 p.m., five days per week. See Mr.
      Broadway Am. Compl. ¶ 134 and J&I Thai, Inc. Compl. ¶ 45.

     January 2016 to February 2016, 5:00 p.m. to 10:00 p.m., on Wednesdays and Thursdays.
       See Mr. Broadway Am. Compl. ¶ 134 and J&I Thai, Inc. Compl. ¶ 46.


{00701263.DOCX.3}
         Case 1:18-cv-00861-GBD Document 47 Filed 07/02/19 Page 2 of 3
                                                                             Hon. George B. Daniels
                                                                                       July 2, 2019
                                                                                        Page 2 of 3


Unless, Mr. Moreira was in two places at the same time, the allegations in both Complaints cannot
be true.

        Mr. Moreira is committing fraud upon this Court. The truth regarding his hours worked
and dates of employment are the crucial issues in each of the two cases. Yet, Mr. Moreira alleges
the impossible — that he worked in two different places simultaneously. See McMunn v. Mem’l
Sloan-Kettering Cancer Ctr., 191 F. Supp. 2d 440, 445 (S.D.N.Y. 2002) (The “essence” of a fraud
upon the court is “when a party lies to the court and his adversary intentionally, repeatedly, and
about issues that are central to the truth-finding process.”).

         Mr. Moreira could have set the record straight at any point in the last ten months, but has
refused to do so. First, he filed a Consent to Sue form joining the instant lawsuit on March 16,
2018, one month prior to commencing the J&I Thai action on April 13, 2018. See Mr. Broadway,
Dkt. No. 18; J&I Thai, Dkt. No. 1. Second, he filed an Amended Complaint in this case on
September 14, 2018, wherein he alleges he worked for Mr. Broadway during the same hours he
alleges he worked for J&I Thai. See Mr. Broadway, Dkt. No. 30; J&I Thai, Dkt. No. 1. Third, and
most recently, Defendants confronted Mr. Moreira with the conflicting Complaints during his
deposition on June 24, 2019. Yet, more than one week has gone by and Mr. Moreira still has failed
to call this issue to the Court’s attention or do anything to remedy it.

        Despite all of the above, Mr. Moreira had the audacity to move to approve a $25,000.00
settlement in the J&I Thai case on February 26, 2019. Currently, the deadline is this Wednesday
July 3, 2019 for Mr. Moreira to re-submit a revised settlement agreement pursuant to Judge Torres’
Order and cash in on this fraud. See J&I Thai, Dkt. No. 57.

        Pursuant to this Court’s inherent powers to sanction a party for conduct which abuses the
judicial process, this Court can and should dismiss Mr. Moreira’s claims. See, e.g. Gleason, 860
F.2d at 559; Aoude v. Mobil Oil Corp., 892 F.2d 1115, 1119 (1st Cir. 1989) (“we find it
surpassingly difficult to conceive of a more appropriate use of a court’s inherent power than to
protect the sanctity of the judicial process—to combat those who would dare to practice
unmitigated fraud upon the court itself”); McMunn, 191 F.Supp.2d 440 at 461 (dismissing, upon
defendant’s motion and in exercise of court’s inherent power, employment discrimination claim
to sanction plaintiff who committed fraud on the court by intentionally and in bad faith engaging
in multiple instances of misconduct).

        Mr. Moreira has repeatedly made blatant false statements to this Court and is seeking relief
based on those false statements even after they were pointed out to him. Mr. Moreira’s deception
of the Court is clearly intentional and cannot be excused as a mistake or oversight. As such, it
merits dismissal of his claims.

      Based upon the foregoing, Defendants respectfully request a pre-motion conference before
Your Honor to address their motion to dismiss Mr. Moreira from this case.




{00701263.DOCX.3}
        Case 1:18-cv-00861-GBD Document 47 Filed 07/02/19 Page 3 of 3
                                                              Hon. George B. Daniels
                                                                        July 2, 2019
                                                                         Page 3 of 3


                                        Respectfully yours,

                                        ELLENOFF GROSSMAN & SCHOLE LLP



                                        Stephania C. Sanon
                                        Ilan Weiser
                                        Amanda M. Fugazy

cc:   All counsel of record (via ECF)




{00701263.DOCX.3}
